Citation Nr: 1326519	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  03-30 760	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for chronic fatigue syndrome (CFS).

2.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active service from September 1959 to January 1964 and from January 1991 to May 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from October 2001 and January 2006 rating decisions of the RO in Boston, Massachusetts.

In September 2012, the Board remanded the issues of entitlement to an initial rating in excess of 10 percent for CFS, entitlement to an initial compensable rating for PTSD from September 9, 1992, through September 6, 2001, entitlement to an initial rating in excess of 30 percent for PTSD from September 6, 2001 to August 11, 2002, and entitlement to an initial rating in excess of 50 percent for PTSD from August 11, 2002 to present.  In a March 2013 rating decision, the VA Appeals Management Center granted a rating of 50 percent for the periods prior to August 11, 2002, but denied any rating higher than 50 percent.  

In September 2012, the Board also granted an initial disability rating in excess of 30 percent for irritable bowel syndrome, denied an initial disability rating in excess of 30 percent for irritable bowel syndrome, and denied a disability rating in excess of 40 percent for chronic prostatitis.  The Board's decision with respect to those claims is final.  See 38 C.F.R. § 20.1100 (2012). 


FINDINGS OF FACT

1.  On May 17, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal as to the PTSD issue was requested.

2.  On August 1, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal as to CFS was requested.  

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal regarding the PTSD issue, and through his authorized representative, has withdrawn the appeal as to the CFS issue.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals




